Chapman, C. J.
Under the instructions given them, the jury have found that the plaintiff had the consent of the master of the station boat to offer his services to the defendants’ vessel. Under the regulations contained in the St. of 1862, c. 176, he had a right to make the offer; and if the vessel refused to accept his services, she became liable to pay his fees. No question is made as to the offer having been properly made, if the plaintiff had a right to make it. The instruction prayed for was properly refused. Exceptions overruled.